Fourth Court of Appeals
                               San Antonio, Texas
                                     January 26, 2018

                                   No. 04-17-00584-CR

                                Jody Ybarra SALDIVAR,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007CR6803
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
      The Appellant’s Motion to File a Response Under Seal is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court